Citation Nr: 9920512	
Decision Date: 07/26/99    Archive Date: 08/03/99

DOCKET NO.  96-40 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.	What evaluation is warranted for the period from January 
23, 1996 for residuals of a chip fracture of the dorsum of 
the right hand.

2.	What evaluation is warranted for cervical spondylosis with 
degenerative disc disease from May 11, 1995.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Nicholas M. Auricchio, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1968 to 
September 1991.
 
This matter is currently before the Board of Veterans' 
Appeals (BVA or Board) on appeal from November 1995 and 
February 1996 rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Chicago, Illinois. 

During the pendency of the appeal, the BVA, in an August 1998 
decision, remanded the case for further development, and 
following accomplishment of the requested development, the 
case was returned to the Board for appellate review. 


FINDING OF FACT

Since January 23, 1996, residuals of a chip fracture of the 
dorsum of the right hand has not been manifested by either 
limitation of dorsiflexion less than 15 degrees or palmar 
flexion limited in line with the forearm.


CONCLUSION OF LAW

An evaluation in excess of a noncompensable evaluation, since 
January 23, 1996, for residuals of a chip fracture of the 
dorsum of the right hand, is not warranted.  38 U.S.C.A. 
§§ 1155, 5107; 38 C.F.R. §§ 4.20, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5215 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

Service medical records show that the veteran complained of 
hand and finger pain in May 1968.  X-ray study revealed a 
chip fracture at the base of the proximal phalanx of the 
right index finger.  The impression was fracture at the base 
of the proximal phalanx. 

A September 1995 VA joints examination indicated that the 
veteran complained that his right hand swelled, and was 
painful on use.

At a January 1999 VA hand examination the veteran complained 
of swelling and soreness of the hands, primarily in the 
fingers with morning stiffness.  He also complained of 
occasional paresthesias in the hands.  On physical 
examination there were no joint abnormalities, and the joints 
had a full range of motion.  There was no tenderness to 
palpation, and no erythema.  A February 1998 X-ray study of 
the fingers was reported to have revealed degenerative 
changes at the head of the first metacarpal with mild joint 
narrowing.  The veteran had no specific complaints of any 
hand injuries.  X-ray studies of the hands in 1991 and 1995 
were noted to have been unremarkable.  The examiner indicated 
that the veteran was not disabled by any hand disorder at 
that time.  The impression was mild osteoarthritic changes of 
the hands and probable carpal tunnel syndrome. 

Analysis

As a preliminary matter, the Board finds that the veteran's 
claim is "well grounded" within the meaning of 38 U.S.C.A. § 
5107(a).  The United States Court of Appeals for Veterans 
Claims (Court) has held that an allegation that a service-
connected disability has increased in severity is sufficient 
to render the claim well grounded.  Proscelle v. Derwinski, 2 
Vet. App. 629, 632 (1992).  The Board is also satisfied that 
all relevant facts needed to adjudicate a schedular 
evaluation of the veteran's service-connected disorder has 
been properly developed, and that no further assistance is 
required on that issue to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(1998).  Pertinent regulations do not require that all cases 
show all findings specified by the Rating Schedule, but 
findings sufficiently characteristic to identify the disease 
and the resulting disability and above all, coordination of 
rating with impairment of function will be expected in all 
cases.  38 C.F.R. § 4.21 (1998).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).  

When, after careful consideration of all the evidence of 
record, a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  38 C.F.R. §§ 3.102, 4.3 (1998).

The veteran is appealing the original assignment of a 
disability evaluation following an award of service 
connection.  In such a case it is not the present level of 
disability which is of primary importance, but rather the 
entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found.  Fenderson v. West, 12 Vet. App. 119 
(1999). 

In February 1996, the RO granted the veteran service 
connection for residuals of a chip fracture of the dorsum of 
the right hand and assigned a noncompensable disability 
evaluation, effective January 23, 1996.  

Under Diagnostic Code 5215, a limitation of wrist 
dorsiflexion of less than 15 degrees warrants a 10 percent 
evaluation.  Palmar flexion limited in line with the forearm 
also warrants a 10 percent evaluation.  Notably, however, 
except for the veteran's subjective complaints, he exhibits 
neither a limitation of dorsiflexion nor a limitation of 
palmar flexion on examination.  Rather, the joints exhibit a 
full range of motion.  As such, the Board finds that since 
January 23, 1996, a compensable evaluation is not in order.  
The benefit sought on appeal is denied.

In denying a compensable rating, the Board considered the 
provisions of 38 C.F.R. §§ 4.40, 4.45, 4.49.  Significantly, 
however, a compensable evaluation is not warranted for pain 
as there is no competent objective evidence of such 
symptomatology as disuse atrophy or incoordination as would 
be expected to be associated with painful pathology.  

Moreover, while Lichtenfels v. Derwinski, 1 Vet. App. 484, 
488 (1991), held that "painful motion of a major joint ... 
caused by degenerative arthritis ... established by X-ray, is 
deemed to be limited motion and entitled to a minimum 10-
percent rating, per joint, combined under Diagnostic Code 
5003, even though there is no actual limitation of motion," 
in this case there is no objective evidence of painful 
motion.  As such, the Lichtenfels holding does not justify a 
compensable evaluation under these facts.

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the appellant's claim, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).
  

ORDER

Entitlement to a compensable evaluation for residuals of a 
chip fracture of the dorsum of the right hand, since January 
23, 1996, is denied. 



REMAND


In a January 1999 rating decision, the RO granted service 
connection for cervical spondylosis with degenerative disc 
disease and assigned a 10 percent evaluation.  Thereafter the 
representative submitted a timely Notice of Disagreement in 
April 1999, with respect to the rating evaluation assigned.  
A Statement of the Case, however, has yet to be issued by the 
RO.

In Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995), and 
Archbold v. Brown, 9 Vet. App. 124, 130 (1996), the Court 
held that if the veteran has filed a timely notice of 
disagreement to a rating decision but the RO has yet to issue 
a statement of the case, that issue must be remanded.  The 
issue, however, should be returned to the Board only if the 
claim is perfected with a timely substantive appeal.  In re 
Fee Agreement of Cox, 10 Vet. App. 361, 374 (1997).  

Accordingly, this case is REMANDED for the following action:

The RO should issue a statement of the 
case on the question of what evaluation 
is warranted for cervical spondylosis 
with degenerative disc disease from May 
11, 1995.

If, and only if, the veteran perfects an appeal in a timely 
manner the case should then be returned to the Board for 
further appellate consideration.  By this action, the Board 
intimates no opinion, legal or factual, as to the ultimate 
disposition warranted.


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 

